Case: 19-41283   Doc# 251   Filed: 04/20/20   Entered: 04/20/20 20:54:14   Page 1 of
                                         28
                                                               STATEMENT OF OPERATIONS
                                                                  (General Business Case)
                                                                   For the Month Ended             03/31/20


                      Current Month
                                                                                                                        Cumulative            Next Month
     Actual              Forecast              Variance                                                                (Case to Date)          Forecast
                                                                      Revenues:
       $259,030              $255,000                $4,030       1    Gross Sales                                          $2,517,790            $265,000
                                                         $0       2    less: Sales Returns & Allowances                             $0
       $259,030              $255,000                $4,030       3    Net Sales                                            $2,517,790            $265,000
        $95,789               $90,000               ($5,789)      4    less: Cost of Goods Sold       (Schedule 'B')        $1,088,983             $90,000
       $163,241              $165,000               ($1,759)      5    Gross Profit                                         $1,428,807            $175,000
             $0                   $24                  ($24)      6    Interest                                                    $80                 $24
                                                         $0       7    Other Income:
                                                         $0       8
                                                         $0       9

       $163,241              $165,024               ($1,783)     10      Total Revenues                                     $1,428,887            $175,024

                                                                      Expenses:
        $46,250               $48,000                $1,750      11    Compensation to Owner(s)/Officer(s)                    $462,035             $48,000
         $7,022                $8,000                 $978       12    Salaries                                               $185,996              $8,000
             $0                                          $0      13    Commissions                                                  $0
             $0                                          $0      14    Contract Labor                                               $0
                                                                       Rent/Lease:
        $12,210               $12,000                 ($210)     15       Personal Property                                   $115,807                 $0
                                                         $0      16       Real Property                                             $0
                                                         $0      17    Insurance                                                    $0
                                                         $0      18    Management Fees                                              $0
                                                         $0      19    Depreciation                                                 $0
                                                                       Taxes:
                                                         $0      20       Employer Payroll Taxes                                    $0
                                                         $0      21       Real Property Taxes                                       $0
                                                         $0      22       Other Taxes                                               $0
        $33,470               $25,000               ($8,470)     23    Other Selling                                          $312,669             $25,000
         $6,598                $5,000               ($1,598)     24    Other Administrative                                    $85,476              $5,000
                                                         $0      25    Interest                                                     $0
             $0               $50,000               $50,000      26    Other Expenses: Professional fees                       $50,000             $50,000
             $0                                          $0      27                                                                 $0
             $0                    $0                    $0      28                                                                 $0                  $0
        $55,000               $10,000              ($45,000)     29 Bankruptcy legal fees and other legal fees                $375,152             $45,000
             $0                                          $0      30                                                              ($194)
                                                         $0      31                                                                 $0
                                                         $0      32                                                                 $0
                                                         $0      33
                                                         $0      34

       $160,550              $158,000               ($2,550)     35      Total Expenses                                     $1,586,941            $181,000

          $2,691               $7,024               ($4,333)     36 Subtotal                                                 ($158,054)            ($5,976)

                                                                    Reorganization Items:
              $0                                          $0     37 Professional Fees                                               $0
                                                          $0     38 Provisions for Rejected Executory Contracts                     $0
                                                          $0     39 Interest Earned on Accumulated Cash from                        $0
                                                                     Resulting Chp 11 Case                                          $0
                                                          $0     40 Gain or (Loss) from Sale of Equipment                           $0
              $0                                          $0     41 U.S. Trustee Quarterly Fees                                     $0
                                                          $0     42                                                                 $0

              $0                    $0                    $0     43       Total Reorganization Items                                $0                 $0

          $2,691               $7,024               ($4,333)     44 Net Profit (Loss) Before Federal & State Taxes           ($158,054)            ($5,976)
              $0                                         $0      45 Federal & State Income Taxes

          $2,691               $7,024               ($4,333)     46 Net Profit (Loss)                                        ($158,054)            ($5,976)

Attach an Explanation of Variance to Statement of Operations (For variances greater than +/- 10% only):

                Case: 19-41283                Doc# 251            Filed: 04/20/20              Entered: 04/20/20 20:54:14                 Page Revised
                                                                                                                                               2 of 1/1/98
                                                                               28
                                                        BALANCE SHEET
                                                      (General Business Case)
                                                     For the Month Ended            03/31/20


     Assets
                                                                                From Schedules                  Market Value
         Current Assets

 1            Cash and cash equivalents - unrestricted                                                                    $337,946
 2            Cash and cash equivalents - restricted                                                                            $0
 3            Accounts receivable (net)                                                 A                                 $564,132
 4            Inventory                                                                 B                                  $15,000
 5            Prepaid expenses
 6            Professional retainers
 7            Other:
 8

 9                    Total Current Assets                                                                                $917,078

         Property and Equipment (Market Value)

10            Real property                                                             C                                         $0
11            Machinery and equipment                                                   D                                         $0
12            Furniture and fixtures                                                    D                                         $0
13            Office equipment                                                          D                                         $0
14            Leasehold improvements                                                    D                                         $0
15            Vehicles                                                                  D                                         $0
16            Other:                                                                    D
17                                                                                      D
18                                                                                      D
19                                                                                      D
20                                                                                      D

21                    Total Property and Equipment                                                                                $0

         Other Assets

22            Loans to shareholders
23            Loans to affiliates
24
25            Rent deposit                                                                                                  $20,542
26
27
28                    Total Other Assets                                                                                    $20,542

29                    Total Assets                                                  $917,078                              $937,620

     NOTE:
              Indicate the method used to estimate the market value of assets (e.g., appraisals; familiarity with comparable market
              prices, etc.) and the date the value was determined.




         Case: 19-41283         Doc# 251         Filed: 04/20/20        Entered: 04/20/20 20:54:14               Page 3 of1/1/98
                                                                                                                    Revised
                                                              28
Case: 19-41283   Doc# 251   Filed: 04/20/20   Entered: 04/20/20 20:54:14   Page 4 of
                                         28
Case: 19-41283   Doc# 251   Filed: 04/20/20   Entered: 04/20/20 20:54:14   Page 5 of
                                         28
                                                  Schedule C
                                                 Real Property

Description                                                                  Cost              Market Value
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0


                                                  Schedule D
                                            Other Depreciable Assets

Description                                                                  Cost              Market Value
Machinery & Equipment -
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0

Furniture & Fixtures -
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0

Office Equipment -
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0

Leasehold Improvements -
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0

Vehicles -
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0




              Case: 19-41283   Doc# 251   Filed: 04/20/20    Entered: 04/20/20 20:54:14   Page 6 of1/1/98
                                                                                             Revised
                                                       28
                                                               Schedule E
                                                      Aging of Post-Petition Taxes
                                              (As of End of the Current Reporting Period)

Taxes Payable                                      0-30 Days           31-60 Days         61-90 Days         91+ Days              Total
Federal
      Income Tax Withholding                                  $0                  $0                 $0               $0                   $0
      FICA - Employee                                         $0                  $0                 $0               $0                   $0
      FICA - Employer                                         $0                  $0                 $0               $0                   $0
      Unemployment (FUTA)                                     $0                  $0                 $0               $0                   $0
      Income                                                  $0                  $0                 $0               $0                   $0
      Other (Attach List)                                     $0                  $0                 $0               $0                   $0
Total Federal Taxes                                           $0                  $0                 $0               $0                   $0
State and Local
      Income Tax Withholding                                  $0                  $0                 $0               $0                   $0
      Unemployment (UT)                                       $0                  $0                 $0               $0                   $0
      Disability Insurance (DI)                               $0                  $0                 $0               $0                   $0
      Empl. Training Tax (ETT)                                $0                  $0                 $0               $0                   $0
      Sales                                                   $0                  $0                 $0               $0                   $0
      Excise                                                  $0                  $0                 $0               $0                   $0
      Real property                                           $0                  $0                 $0               $0                   $0
      Personal property                                       $0                  $0                 $0               $0                   $0
      Income                                                  $0                  $0                 $0               $0                   $0
      Other (Attach List)                                     $0                  $0                 $0               $0                   $0
Total State & Local Taxes                                     $0                  $0                 $0               $0                   $0
Total Taxes                                                   $0                  $0                 $0               $0                   $0



                                                               Schedule F
                                                          Pre-Petition Liabilities

                                                                                           Claimed           Allowed
List Total Claims For Each Classification -                                                Amount           Amount (b)
      Secured claims (a)                                                                            $0               $0
      Priority claims other than taxes                                                              $0               $0
      Priority tax claims                                                                           $0               $0
      General unsecured claims                                                              $5,206,550       $5,206,550

      (a)   List total amount of claims even it under secured.
      (b)   Estimated amount of claim to be allowed after compromise or litigation. As an example, you are a defendant in a lawsuit
            alleging damage of $10,000,000 and a proof of claim is filed in that amount. You believe that you can settle the case for a
            claim of $3,000,000. For Schedule F reporting purposes you should list $10,000,000 as the Claimed Amount and
            $3,000,000 as the Allowed Amount.
                                                               Schedule G
                                                      Rental Income Information
                                                Not applicable to General Business Cases

                                                               Schedule H
                                             Recapitulation of Funds Held at End of Month

                                                   Account 1           Account 2           Account 3        Account 4
Bank                                            Chase - All         Paypal              BlueSnap          Comerica
Account Type                                    checking/Saving     Deposit             Deposit           Checking
Account No.                                     Various                                                   Various
Account Purpose                                 General             Payments            Payments          General
Balance, End of Month                                 $309,442                 $6,898         $20,204            $1,402
Total Funds on Hand for all Accounts                  $337,946                     $0

Attach copies of the month end bank statement(s), reconciliation(s), and the check register(s) to the Monthly Operating Report.
             Case: 19-41283            Doc# 251         Filed: 04/20/20          Entered: 04/20/20 20:54:14                PageRevised
                                                                                                                                 7 of1/1/98
                                                                     28
                                  STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS
                                                Increase/(Decrease) in Cash and Cash Equivalents
                                                      For the Month Ended     03/31/20

                                                                                                Actual                  Cumulative
                                                                                             Current Month             (Case to Date)
     Cash Receipts
1          Rent/Leases Collected                                                                          $0                        $0
2          Cash Received from Sales                                                                 $256,486                $2,411,219
3          Interest Received                                                                              $0                       $80
4          Borrowings                                                                                     $0                        $0
5          Funds from Shareholders, Partners, or Other Insiders                                           $0                        $0
6          Capital Contributions                                                                          $0                        $0
7                                                                                                                                   $0
8                                                                                                                                   $0
9                                                                                                                                   $0
10                                                                                                                                  $0
11                                                                                                                                  $0

12               Total Cash Receipts                                                                $256,486                $2,411,299

     Cash Disbursements                                                                                                             $0
13         Payments for Inventory                                                                         $0                   $15,000
14         Selling                                                                                   $33,470                  $312,293
15         Administrative                                                                             $6,598                   $85,476
16         Capital Expenditures                                                                           $0                        $0
17         Principal Payments on Debt                                                                     $0                        $0
18         Interest Paid                                                                                  $0                        $0
           Rent/Lease:                                                                                                              $0
19               Personal Property                                                                   $12,210                  $115,807
20               Real Property                                                                                                      $0
           Amount Paid to Owner(s)/Officer(s)                                                                                       $0
21               Salaries                                                                            $46,250                  $551,990
22               Draws                                                                                    $0                        $0
23               Commissions/Royalties                                                                    $0                        $0
24               Expense Reimbursements                                                                   $0                        $0
25               Other                                                                                    $0                        $0
26         Salaries/Commissions (less employee withholding)                                           $7,022                  $151,568
27         Management Fees                                                                                $0               ($1,232,134)
           Taxes:
28               Employee Withholding                                                                     $0                        $0
29               Employer Payroll Taxes                                                                   $0                        $0
30               Real Property Taxes                                                                      $0                        $0
31               Other Taxes                                                                              $0                        $0
32         Other Cash Outflows:                                                                           $0                        $0
33               Vendors related to product delivery and performance                                 $61,495               ($1,232,134)
34               Legal fees                                                                          $40,000
35               Research and development costs                                                      $29,500                  $298,000
36               Tax return preparation fees                                                              $0                   $43,443
37               Trustee fees Other expenses                                                              $0                   $17,374

38               Total Cash Disbursements:                                                          $236,545                $2,569,222

39 Net Increase (Decrease) in Cash                                                                   $19,941                 ($157,923)

40 Cash Balance, Beginning of Period                                                                $318,005                  $495,868

41 Cash Balance, End of Period                                                                      $337,946                  $337,945


               Case: 19-41283           Doc# 251        Filed: 04/20/20      Entered: 04/20/20 20:54:14        PageRevised
                                                                                                                     8 of1/1/98
                                                                     28
                                                            STATEMENT OF CASH FLOWS
                                                (Optional) Increase/(Decrease) in Cash and Cash Equivalents
                                                                    For the Month Ended 03/31/20

                                                                                                            Actual             Cumulative
     Cash Flows From Operating Activities                                                                Current Month        (Case to Date)
1         Cash Received from Sales                                                                              $256,486              $2,411,219
2         Rent/Leases Collected                                                                                       $0                      $0
3         Interest Received                                                                                           $0                     $80
4         Cash Paid to Suppliers                                                                                 $90,995              $1,062,173
5         Cash Paid for Selling Expenses                                                                         $33,470                $312,293
6         Cash Paid for Administrative Expenses                                                                   $6,598                 $85,476
          Cash Paid for Rents/Leases:                                                                                                         $0
7              Personal Property                                                                                 $12,210                $115,807
8              Real Property                                                                                          $0                      $0
9         Cash Paid for Interest                                                                                      $0                      $0
10        Cash Paid for Net Payroll and Benefits                                                                  $7,022                $151,568
          Cash Paid to Owner(s)/Officer(s)                                                                                                    $0
11             Salaries                                                                                          $46,250                $551,990
12             Draws                                                                                                  $0                      $0
13             Commissions/Royalties                                                                                  $0                      $0
14             Expense Reimbursements                                                                                 $0                      $0
15             Other                                                                                                  $0                      $0
          Cash Paid for Taxes Paid/Deposited to Tax Acct.                                                                                     $0
16             Employer Payroll Tax                                                                                      $0                   $0
17             Employee Withholdings                                                                                     $0                   $0
18             Real Property Taxes                                                                                       $0                   $0
19             Other Taxes                                                                                               $0                   $0
20        Cash Paid for General Expenses                                                                                                      $0
21                                                                                                                                            $0
22            Tax return preparation fees                                                                             $0                 $43,443
23            Approved Bankruptcy Attorney fees                                                                  $40,000                $214,098
24            Inventory purchase                                                                                      $0                 $15,000
25                                                                                                                                            $0
26                                                                                                                                            $0

27            Net Cash Provided (Used) by Operating Activities before Reorganization Items                       $19,941               ($140,549)

     Cash Flows From Reorganization Items

28        Interest Received on Cash Accumulated Due to Chp 11 Case                                                                            $0
29        Professional Fees Paid for Services in Connection with Chp 11 Case                                             $0               $5,200
30        U.S. Trustee Quarterly Fees                                                                                    $0              $12,173
31                                                                                                                                            $0

32            Net Cash Provided (Used) by Reorganization Items                                                           $0             ($17,373)

33 Net Cash Provided (Used) for Operating Activities and Reorganization Items                                    $19,941               ($157,922)

     Cash Flows From Investing Activities

34        Capital Expenditures                                                                                                                 $0
35        Proceeds from Sales of Capital Goods due to Chp 11 Case                                                                              $0
36                                                                                                                                             $0

37            Net Cash Provided (Used) by Investing Activities                                                           $0                    $0

     Cash Flows From Financing Activities
38        Net Borrowings (Except Insiders)                                                                                                     $0
39        Net Borrowings from Shareholders, Partners, or Other Insiders                                                                        $0
40        Capital Contributions                                                                                                                $0
41        Principal Payments                                                                                                                   $0
42                                                                                                                                             $0

43            Net Cash Provided (Used) by Financing Activities                                                           $0                    $0

44 Net Increase (Decrease) in Cash and Cash Equivalents                                                          $19,941               ($157,922)

45 Cash and Cash Equivalents at Beginning of Month                                                               318,005               $495,868

46 Cash and Cash Equivalents at End of Month                                                                    $337,946               $337,946

                Case: 19-41283                Doc# 251           Filed: 04/20/20          Entered: 04/20/20 20:54:14            Page Revised
                                                                                                                                     9 of 1/1/98
                                                                              28
                                                                                                               February 29, 2020through March 31, 2020
                                  JPMorgan Chase Bank, N.A.
                                  P O Box 182051                                                              Account Number:                    1820

                                  Columbus, OH 43218- 2051

                                                                                                            CUSTOMER SERVICE INFORMATION

                                                                                                           Web site:                www.Chase.com
                                                                                                           Service Center:           1-877-425-8100
                                  00002636 DRE 703 210 09420 NNNNNNNNNNN   1 000000000 D2 0000             Deaf and Hard of Hearing: 1-800-242-7383
                                  JADOO TV INC                                                             Para Espanol:             1-888-622-4273
                                  5880 W LAS POSITAS BLVD                                                  International Calls:      1-713-262-1679
                                  STE 37
                                  PLEASANTON CA 94588-8552




                                                                                                                                                            00026360101000000021
         *start*summary




                                                                      Chase Platinum Business Checking
                       CHECKING SUMMARY
                     Beginning Balance                                                                    $500.00
                     Deposits and Additions                                           3                 161,540.09
                     Electronic Withdrawals                                           1                -162,040.09
                     Ending Balance                                                   4                      $0.00
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




 *start*deposits and additions




             DEPOSITS AND ADDITIONS

             03/06                       Deposit      1852182758                                                                                  $500.00
             03/06                       Rhythmonellc Payment 12279                 CCD ID: 7208883948                                           8,477.09
             03/09                       Vidillion, Inc. Deposit Dp74031081         CCD ID: Bizedp                                             152,563.00
             Total Deposits and Additions                                                                                                    $161,540.09
 *end*deposits and additions



   *start*electronic withdrawal




           ELECTRONIC WITHDRAWALS

               03/13                  03/12 Online Transfer To Chk ...8142 Transaction#: 9293912823                                          $162,040.09
               Total Electronic Withdrawals                                                                                                  $162,040.09
   *end*electronic withdrawal


*start*daily ending balance3




            DAILY ENDING BALANCE

            03/06                                                                          $9,477.09
            03/09                                                                         162,040.09
            03/13
*end*daily ending balance3
                                                                                                0.00




                                     Case: 19-41283           Doc# 251          Filed: 04/20/20 Entered: 04/20/20 20:54:14Page 1Page
                                                                                                                                of 2 10 of
                                                                                             28
                                                                                                February 29, 2020through March 31, 2020
                                                                                               Account Number:                        1820




SERVICE CHARGE SUMMARY
Monthly Service Fee                                                           $0.00
Other Service Charges                                                         $0.00
Total Service Charges                                                         $0.00




IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
incorrect or if you need more information about a transfer listed on the statement or receipt.
For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
appeared. Be prepared to give us the following information:
               Your name and account number
               The dollar amount of the suspected error
               A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
us to complete our investigation.
IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                     JPMorgan Chase Bank, N.A. Member FDIC
d c su   m s a ea a




                      Case: 19-41283   Doc# 251          Filed: 04/20/20 Entered: 04/20/20 20:54:14Page 2Page
                                                                                                         of 2 11 of
                                                                      28
                                                                                                                        February 29, 2020through March 31, 2020
                                              JPMorgan Chase Bank, N.A.
                                              P O Box 182051                                                           Account Number:                    2560

                                              Columbus, OH 43218- 2051

                                                                                                                     CUSTOMER SERVICE INFORMATION

                                                                                                                     Web site:                www.Chase.com
                                                                                                                     Service Center:           1-877-425-8100
                                              00002637 DRE 703 210 09420 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                              JADOO TV INC                                                           Para Espanol:             1-888-622-4273
                                              5880 W LAS POSITAS BLVD                                                International Calls:      1-713-262-1679
                                              STE 37
                                              PLEASANTON CA 94588-8552




                                                                                                                                                                           00026370101000000021
         *start*summary




                                                                                  Chase Platinum Business Checking
                        CHECKING SUMMARY
                     Beginning Balance                                                                                $0.00
                     Ending Balance                                                               0                   $0.00
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                              $0.00
            Other Service Charges                                                                            $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                             $0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                              JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                 Case: 19-41283           Doc# 251          Filed: 04/20/20 Entered: 04/20/20 20:54:14Page 1Page
                                                                                                                                            of 2 12 of
                                                                                                         28
                                                                 February 29, 2020through March 31, 2020
                                                                 Account Number:                   2560




                            This Page Intentionally Left Blank




Case: 19-41283   Doc# 251     Filed: 04/20/20 Entered: 04/20/20 20:54:14Page 2Page
                                                                               of 2 13 of
                                           28
                                                                                                                       February 29, 2020through March 31, 2020
                                       JPMorgan Chase Bank, N.A.
                                       P O Box 182051                                                                 Account Number:                    8163

                                       Columbus, OH 43218- 2051

                                                                                                                    CUSTOMER SERVICE INFORMATION

                                                                                                                   Web site:                www.Chase.com
                                                                                                                   Service Center:           1-877-425-8100
                                       00024262 DRE 703 141 09220 NNNNNNNNNNN T 1 000000000 64 0000                Deaf and Hard of Hearing: 1-800-242-7383
                                       JADOO TV, INC.                                                              Para Espanol:             1-888-622-4273
                                       5880 W LAS POSITAS BLVD                                                     International Calls:      1-713-262-1679
                                       STE 37
                                       PLEASANTON CA 94588-8552




                                                                                                                                                                    00242620101000000021
         *start*summary




                                                                             Chase Platinum Business Checking
                       CHECKING SUMMARY
                     Beginning Balance                                                                           $4,529.00
                     Electronic Withdrawals                                               2                      -3,702.74
                     Ending Balance                                                       2                        $826.26
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




   *start*electronic withdrawal




           ELECTRONIC WITHDRAWALS

               03/13                       03/13 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De                   $1,851.44
                                           197132107 US Org:                    8163 Jadoo Tv, Inc. Ben:/5266747 Roya Mahmoodzadeh
                                           Khalkhail Ref: Business Expenses/Ocmt/Cad2500,00/Exch/1.3503/Cntr/47539650/ Trn:
                                           1780500073Re
               03/13                       03/13 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De                    1,851.30
                                           197132107 US Org:                    8163 Jadoo Tv, Inc. Ben:/1014786 1970568 Ontario Inc
                                           Ref: Business Expenses/Ocmt/Cad2500,00/Exch/1.3504/Cntr/47029400/ Trn: 1780600073Re
               Total Electronic Withdrawals                                                                                                             $3,702.74
   *end*electronic withdrawal


*start*daily ending balance3




            DAILY ENDING BALANCE

            03/13
*end*daily ending balance3
                                                                                               $826.26
*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                          $0.00
            Other Service Charges                                                                        $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                         $0.00




                                          Case: 19-41283            Doc# 251         Filed: 04/20/20 Entered: 04/20/20 20:54:14Page 1Page
                                                                                                                                     of 2 14 of
                                                                                                  28
                                                                                                February 29, 2020through March 31, 2020
                                                                                               Account Number:                        8163




IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
incorrect or if you need more information about a transfer listed on the statement or receipt.
For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
appeared. Be prepared to give us the following information:
               Your name and account number
               The dollar amount of the suspected error
               A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
us to complete our investigation.
IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                     JPMorgan Chase Bank, N.A. Member FDIC
d c su   m s a ea a




                      Case: 19-41283   Doc# 251          Filed: 04/20/20 Entered: 04/20/20 20:54:14Page 2Page
                                                                                                         of 2 15 of
                                                                      28
                                                                                                                        February 29, 2020through March 31, 2020
                                              JPMorgan Chase Bank, N.A.
                                              P O Box 182051                                                           Account Number:                    3030

                                              Columbus, OH 43218- 2051

                                                                                                                     CUSTOMER SERVICE INFORMATION

                                                                                                                     Web site:                www.Chase.com
                                                                                                                     Service Center:           1-877-425-8100
                                              00002638 DRE 703 210 09420 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                              JADOO TV INC                                                           Para Espanol:             1-888-622-4273
                                              5880 W LAS POSITAS BLVD                                                International Calls:      1-713-262-1679
                                              STE 37
                                              PLEASANTON CA 94588-8552




                                                                                                                                                                           00026380101000000021
         *start*summary




                                                                                  Chase Platinum Business Checking
                        CHECKING SUMMARY
                     Beginning Balance                                                                                $0.00
                     Ending Balance                                                               0                   $0.00
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                              $0.00
            Other Service Charges                                                                            $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                             $0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                              JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                 Case: 19-41283           Doc# 251          Filed: 04/20/20 Entered: 04/20/20 20:54:14Page 1Page
                                                                                                                                            of 2 16 of
                                                                                                         28
                                                                 February 29, 2020through March 31, 2020
                                                                 Account Number:                   3030




                            This Page Intentionally Left Blank




Case: 19-41283   Doc# 251     Filed: 04/20/20 Entered: 04/20/20 20:54:14Page 2Page
                                                                               of 2 17 of
                                           28
                                                                                                          February 29, 2020through March 31, 2020
                                JPMorgan Chase Bank, N.A.
                                P O Box 182051                                                           Account Number:                    8142

                                Columbus, OH 43218- 2051

                                                                                                       CUSTOMER SERVICE INFORMATION

                                                                                                       Web site:                www.Chase.com
                                                                                                       Service Center:           1-877-425-8100
                                00024377 DRE 703 210 09420 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                JADOO TV INC                                                           Para Espanol:             1-888-622-4273
                                5880 W LAS POSITAS BLVD                                                International Calls:      1-713-262-1679
                                STE 37
                                PLEASANTON CA 94588-8552




                                                                                                                                                       00243770201000000022
       *start*summary




                                                                    Chase Platinum Business Checking
                      CHECKING SUMMARY
                    Beginning Balance                                                          $242,656.90
                    Deposits and Additions                                        10            267,489.37
                    Checks Paid                                                    4            -19,321.00
                    Electronic Withdrawals                                        15           -180,994.73
                    Fees                                                           1                -65.00
                    Ending Balance                                                30           $309,765.54
       *end*summary



*start*post summary message1




        Your Chase Platinum Business Checking account provides:
        ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
        ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
        ·   $25,000 in cash deposits per statement cycle
        ·   Unlimited return deposited items with no fee

        There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
        Agreement for more information.
*end*post summary message1




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            03/02                      Bluesnap Inc.     2921 36940          CCD ID: 1450479415                                           $10,164.65
            03/04                      Paypal, Inc. EDI Pymnts Doc0020008068          ID: 6770510487                                       25,291.00
            03/09                      Bluesnap Inc.     2921 403161          CCD ID: 1450479415                                            9,850.53
            03/13                      Online Transfer From Chk ...1820 Transaction#: 9293912823                                          162,040.09
            03/16                      Bluesnap Inc.     2921 409193          CCD ID: 1450479415                                            8,244.88
            03/16                      Paypal        Transfer           PPD ID: Paypalsd11                                                  4,175.63
            03/23                      Bluesnap Inc.     2921 414425          CCD ID: 1450479415                                           12,157.63
            03/26                      Paypal, Inc. EDI Pymnts Doc0020010671          ID: 6770510487                                       21,728.30
            03/30                      Bluesnap Inc.     2921 418701          CCD ID: 1450479415                                            9,302.14
            03/30                      Paypal        Transfer           PPD ID: Paypalsd11                                                  4,534.52
            Total Deposits and Additions                                                                                                $267,489.37
*end*deposits and additions




                                   Case: 19-41283           Doc# 251          Filed: 04/20/20 Entered: 04/20/20 20:54:14Page 1Page
                                                                                                                              of 4 18 of
                                                                                           28
                                                                                                            February 29, 2020through March 31, 2020
                                                                                                           Account Number:                   8142



*start*checks paid section3




            CHECKS PAID

       5039                     ^                                                                                            03/02           $1,179.62
       5044                     *^                                                                                           03/03           12,210.45
       5046                     *^                                                                                           03/13            2,500.00
       5047                     ^                                                                                            03/20            3,430.93
            Total Checks Paid                                                                                                              $19,321.00
            If you see a description in the Checks Paid section, it means that we received only electronic information about the check,
            not the original or an image of the check. As a result, we're not able to return the check to you or show you an image.
            * All of your recent checks may not be on this statement, either because they haven't cleared yet or they were listed on
               one of your previous statements.
            ^ An image of this check may be available for you to view on Chase.com.
*end*checks paid section3


 *start*electronic withdrawal




          ELECTRONIC WITHDRAWALS

              03/02                  03/02 Online International Wire Transfer A/C: T. C. Ziraat Bankasi A.S. Ankara Turkey 00000-            $4,400.00
                                     Tr Ref: Business Expenses Trn: 6760100062Es
              03/02                  03/02 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De               2,331.71
                                     197132107 US Org:                    8142 Jadoo Tv Inc Ben:/478520020193011 Xumax Inc.
                                     Ref: Business Expenses/Ocmt/Cad3017,00/Exch/1.2939/Cntr/78183703/Acc/Accoun T
                                     0193011 Trn: 5182200062Re
              03/11                  03/11 Fedwire Debit Via: Key Gr Lakes Cleve/041001039 A/C: Trinet San Leandro CA 94577                  26,453.84
                                     Ref:/Acc/Obi: Trinet Request Imad: 0311B1Qgc08C005507 Trn: 0350209071Fg
              03/13                  03/13 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De               4,233.59
                                     197132107 US Org:                    8142 Jadoo Tv Inc Ben:/478520020193011 Xumax Inc.
                                     Ref: Business Expenses/Ocmt/Cad5720,00/Exch/1.3511/Cntr/36412311/Acc/Accoun T
                                     0193011 Trn: 2601800073Re
              03/13                  03/13 Online Domestic Wire Transfer A/C: Ptil LLC Pleasanton CA 94588-8583 US Trn:                      10,000.00
                                     4052500073Es
              03/17                  03/17 Online International Wire Transfer Via: Standard Chart/026002561 A/C: Fayspkkaxxx                 30,000.00
                                     Karachi Pk Ben: Altair Technologies (Pvt.) Ltd Islamabad Pk Ref: Business
                                     Expenses/Time/12:39 Imad: 0317B1Qgc03C008510 Trn: 4844020077Es
              03/17                  03/17 Online Domestic Wire Transfer Via: Wells Fargo NA/121000248 A/C: Keller And                       40,000.00
                                     Benvenutti San Francisco CA 94108 US Ref:/Time/12:41 Imad: 0317B1Qgc05C007955 Trn:
                                     4859520077Es
              03/23                  American Express ACH Pmt A4024               Web ID: 9493560001                                         19,107.37
              03/23                  Citi Autopay Payment 080069139120522 Tel ID: Citicardap                                                    242.92
              03/27                  03/27 Fedwire Debit Via: Key Gr Lakes Cleve/041001039 A/C: Trinet San Leandro CA 94577                  26,818.52
                                     Ref:/Acc/Obi: Trinet Request Imad: 0327B1Qgc01C006899 Trn: 0622109087Fg
              03/30                  03/30 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De               1,842.30
                                     197132107 US Org:                    8142 Jadoo Tv Inc Ben:/1014786 1970568 Ontario Inc
                                     Ref: Business Expenses/Ocmt/Cad2500,00/Exch/1.3570/Cntr/17334858/ Trn: 9381100090Re
              03/30                  03/30 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De               4,215.18
                                     197132107 US Org:                    8142 Jadoo Tv Inc Ben:/478520020193011 Xumax Inc.
                                     Ref: Business Expenses/Ocmt/Cad5720,00/Exch/1.3570/Cntr/68968336/Acc/Accoun T
                                     0193011 Trn: 9381200090Re
              03/30                  03/30 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De               1,842.30
                                     197132107 US Org:                    8142 Jadoo Tv Inc Ben:/5266747 Roya Mahmoodzadeh
                                     Khalkhail Ref: Business Expenses/Ocmt/Cad2500,00/Exch/1.3570/Cntr/25941803/ Trn:
                                     3401000090Re
              03/30                  03/30 Online International Wire Transfer A/C: T. C. Ziraat Bankasi A.S. Ankara Turkey 00000-             4,400.00
                                     Tr Ref: Business Expenses Trn: 3893520090Es
              03/31                  03/31 Online Domestic Wire Transfer Via: Bk Amer Nyc/026009593 A/C: Evolution Advertising                5,107.00
                                     And Marketingcharlotte NC 28202 US Imad: 0331B1Qgc03C001279 Trn: 3327120091Es
              Total Electronic Withdrawals                                                                                                $180,994.73
 *end*electronic withdrawal




                                     Case: 19-41283         Doc# 251        Filed: 04/20/20 Entered: 04/20/20 20:54:14Page 2Page
                                                                                                                            of 4 19 of
                                                                                         28
                                                                                                         February 29, 2020through March 31, 2020
                                                                                                        Account Number:                    8142



   *start*fees section




                         FEES

                03/04                  Service Charges For The Month of February                                                             $65.00
                Total Fees                                                                                                                   $65.00
   *end*fees section




*start*daily ending balance2




                DAILY ENDING BALANCE




                                                                                                                                                        10243770202000000062
     03/02                                       $244,910.22           03/13               386,628.96            03/26                     340,154.18
     03/03                                        232,699.77           03/16               399,049.47            03/27                     313,335.66
     03/04                                        257,925.77           03/17               329,049.47            03/30                     314,872.54
     03/09                                        267,776.30           03/20               325,618.54            03/31                     309,765.54
     03/11
*end*daily ending balance2
                                                  241,322.46           03/23               318,425.88
*start*service charge summary2




               SERVICE CHARGE SUMMARY
            Chase Platinum Business Checking Accounts Included:                                   8280 ,                           1820,
                              2560,                    3030,                                   8163

*start*service charge summary2 part1




            Monthly Service Fee                                                          $0.00
            Other Service Charges                                                      $145.00
            Total Service Charges
*start*service charge summary2 part2
                                                                                       $145.00 Will be assessed on 4/3/20

            The monthly service fee was waived on your Chase Platinum Business Checking account because you maintained the
            required relationship balance.
*end*service charge summary2




*start*service charge detail2




             SERVICE CHARGE DETAIL
            Monthly Service Fee
            Monthly Service Fee Waived                                   0                                                $95.00             $0.00
            Other Service Charges:
            Electronic Credits
            Electronic Credits                                          11             Unlimited            0              $0.40             $0.00
            Credits
            Non-Electronic Transactions                                 23                  500             0              $0.40             $0.00
            Miscellaneous Fees
            Domestic Wire Fee                                            2                    1             1             $35.00            $35.00
            Online US Dollar Intl Wire Fee                               3                    3             0             $40.00             $0.00
            Online Fx Intl Wire Fee                                      7                    0             7              $5.00            $35.00
            Online Domestic Wire Fee                                     3                    0             3             $25.00            $75.00
            Subtotal Other Service Charges (Will be assessed on 4/3/20)                                                                    $145.00

            ACCOUNT                  1820
            Other Service Charges:
            Electronic Credits
            Electronic Credits                                                     2
            Credits
            Non-Electronic Transactions                                            2

            ACCOUNT                  8163
            Non-Electronic Transactions                                            2
            Miscellaneous Fees
            Online Fx Intl Wire Fee                                                2

            ACCOUNT                               8142
            Electronic Credits
*end*service charge detail2




                                       Case: 19-41283       Doc# 251       Filed: 04/20/20 Entered: 04/20/20 20:54:14Page 3Page
                                                                                                                           of 4 20 of
                                                                                        28
                                                                                                                   February 29, 2020through March 31, 2020
                                                                                                                  Account Number:                        8142



*start*service charge detail2




                                                                          (continued)
             SERVICE CHARGE DETAIL
            Electronic Credits                                                          9
            Credits
            Non-Electronic Transactions                                              19
            Miscellaneous Fees
            Domestic Wire Fee                                                           2
            Online US Dollar Intl Wire Fee                                              3
            Online Fx Intl Wire Fee                                                     5
            Online Domestic Wire Fee
*end*service charge detail2
                                                                                        3
*start*dre portrait disclosure message area




                   IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                   address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                   incorrect or if you need more information about a transfer listed on the statement or receipt.
                   For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                   appeared. Be prepared to give us the following information:
                                  Your name and account number
                                  The dollar amount of the suspected error
                                  A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                   We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                   accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                   us to complete our investigation.
                   IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                   incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                   you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                   Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                   JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 251     Filed: 04/20/20 Entered: 04/20/20 20:54:14Page 4Page
                                                                                                                            of 4 21 of
                                                                                         28
                                                                                                                        February 29, 2020through March 31, 2020
                                              JPMorgan Chase Bank, N.A.
                                              P O Box 182051                                                           Account Number:                    8280

                                              Columbus, OH 43218- 2051

                                                                                                                     CUSTOMER SERVICE INFORMATION

                                                                                                                     Web site:                www.Chase.com
                                                                                                                     Service Center:           1-877-425-8100
                                              00002633 DRE 703 210 09420 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                              JADOO TV INC                                                           Para Espanol:             1-888-622-4273
                                              5880 W LAS POSITAS BLVD                                                International Calls:      1-713-262-1679
                                              STE 37
                                              PLEASANTON CA 94588-8552




                                                                                                                                                                           00026330101000000021
         *start*summary




                                                                                  Chase Platinum Business Checking
                        CHECKING SUMMARY
                     Beginning Balance                                                                                $0.00
                     Ending Balance                                                               0                   $0.00
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                              $0.00
            Other Service Charges                                                                            $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                             $0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                              JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                 Case: 19-41283           Doc# 251          Filed: 04/20/20 Entered: 04/20/20 20:54:14Page 1Page
                                                                                                                                            of 2 22 of
                                                                                                         28
                                                                 February 29, 2020through March 31, 2020
                                                                 Account Number:                   8280




                            This Page Intentionally Left Blank




Case: 19-41283   Doc# 251     Filed: 04/20/20 Entered: 04/20/20 20:54:14Page 2Page
                                                                               of 2 23 of
                                           28
                                                                                                          February 29, 2020through March 31, 2020
                                JPMorgan Chase Bank, N.A.
                                P O Box 182051                                                           Account Number:                    5270

                                Columbus, OH 43218- 2051

                                                                                                       CUSTOMER SERVICE INFORMATION

                                                                                                       Web site:                www.Chase.com
                                                                                                       Service Center:           1-877-425-8100
                                00005137 DRE 703 210 09420 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                PTIL LLC                                                               Para Espanol:             1-888-622-4273
                                5653 STONERIDGE DR STE 119                                             International Calls:      1-713-262-1679
                                PLEASANTON CA 94588-8583




                                                                                                                                                       00051370101000000021
       *start*summary




                                                                    Chase Platinum Business Checking
                       CHECKING SUMMARY
                       Beginning Balance                                                            $841.09
                       Deposits and Additions                                       1              10,000.00
                       Electronic Withdrawals                                       1             -10,000.00
                       Fees                                                         1                 -95.00
                       Ending Balance                                               3                $746.09
       *end*summary



*start*post summary message1




        Your Chase Platinum Business Checking account provides:
        ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
        ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
        ·   $25,000 in cash deposits per statement cycle
        ·   Unlimited return deposited items with no fee

        There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
        Agreement for more information.
*end*post summary message1




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            03/13                      Book Transfer Credit B/O: Jadoo Tv Inc Pleasanton CA 94588-8552 US Trn:                            $10,000.00
                                       4052500073Es
            Total Deposits and Additions                                                                                                 $10,000.00
*end*deposits and additions



 *start*electronic withdrawal




          ELECTRONIC WITHDRAWALS

              03/16                 03/16 Online International Wire Transfer Via: Deutsche Bank Trust Company America/0103                $10,000.00
                                    A/C: Societe Generale Expressbank Varna 9000, Bulgaria Ben: Neterra Ltd. Sofia 1784 Bg Ref:
                                    Business Expenses Ssn: 0194758 Trn: 3127820076Es
              Total Electronic Withdrawals                                                                                                $10,000.00
 *end*electronic withdrawal


 *start*fees section




                       FEES

              03/04                  Service Charges For The Month of February                                                                $95.00
              Total Fees                                                                                                                      $95.00
 *end*fees section




                                   Case: 19-41283           Doc# 251          Filed: 04/20/20 Entered: 04/20/20 20:54:14Page 1Page
                                                                                                                              of 2 24 of
                                                                                           28
                                                                                                                   February 29, 2020through March 31, 2020
                                                                                                                  Account Number:                        5270



*start*daily ending balance3




             DAILY ENDING BALANCE

            03/04                                                                      $746.09
            03/13                                                                    10,746.09
            03/16
*end*daily ending balance3
                                                                                        746.09
*start*service charge summary2




               SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                 $95.00
            Other Service Charges                                                                $0.00
            Total Service Charges
*start*service charge summary2 part2
                                                                                                $95.00 Will be assessed on 4/3/20

            You were assessed a monthly service fee on your Chase Platinum Business Checking account because you did not
            maintain the required relationship balance.
*end*service charge summary2




*start*service charge detail2




             SERVICE CHARGE DETAIL
            Monthly Service Fee
            Monthly Service Fee                                                        1                                            $95.00                 $95.00
            Other Service Charges:
            Electronic Credits
            Electronic Credits                                                         1      Unlimited                0              $0.40                 $0.00
            Credits
            Non-Electronic Transactions                                                1            500                0              $0.40                 $0.00
            Miscellaneous Fees
            Online US Dollar Intl Wire Fee                                             1              4                0            $40.00                  $0.00
            Subtotal Other Service Charges (Will be assessed on 4/3/20)                                                                                    $95.00

            ACCOUNT                   5270
            Monthly Service Fee
            Monthly Service Fee                                                        1
            Other Service Charges:
            Electronic Credits
            Electronic Credits                                                         1
            Credits
            Non-Electronic Transactions                                                1
            Miscellaneous Fees
            Online US Dollar Intl Wire Fee
*end*service charge detail2
                                                                                       1
*start*dre portrait disclosure message area




                   IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                   address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                   incorrect or if you need more information about a transfer listed on the statement or receipt.
                   For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                   appeared. Be prepared to give us the following information:
                                  Your name and account number
                                  The dollar amount of the suspected error
                                  A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                   We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                   accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                   us to complete our investigation.
                   IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                   incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                   you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                   Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                   JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 251     Filed: 04/20/20 Entered: 04/20/20 20:54:14Page 2Page
                                                                                                                            of 2 25 of
                                                                                         28
Case: 19-41283   Doc# 251   Filed: 04/20/20 Entered: 04/20/20 20:54:14   Page 26 of
                                         28
Case: 19-41283   Doc# 251   Filed: 04/20/20 Entered: 04/20/20 20:54:14   Page 27 of
                                         28
Account Balance

Report parameters:
Merchant Id= 2921


Currency Total of Gross Amount Total of Commission Amount Affiliates Amount Total of Net Amount Total of Paid by 3rd Party Total of Payout Adjustment Amount    Account Balance Refund Reserve Amount BlueSnap Reserve Amount
USD                     23,227.37                   -2,095.63              0             20,204.09                        0                             -163.15        19,998.44                     0                 15,835.00




                                                                    Case: 19-41283     Doc# 251     Filed: 04/20/20 Entered: 04/20/20 20:54:14        Page 28 of
                                                                                                                 28
